INSULATING PROTECTOR AND ELECTRICITY STORAGE MODULE
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2018 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following:
For consistency, the “a sub cover” recited in claim 1 should read “a sub cover portion” as recited in the specification.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following:

2) Applicant defines various directions (using terms such as “forward”, “upward”, etc.) of X, Y and Z (PgPub [0032]), but the directions described in the body of the specification use inconsistent terms such as “lengthwise”, “front”, “front-rear”, “top-bottom”, etc. This causes difficulty for readers to understand the invention. Consistency is required in the description of the specification.
3) The “the electrode terminal 12 - side outer surface” described in the specification is unclear. It is unclear where the location of the above-mentioned surface is. Appropriate action is required. At least, the paragraph [0059] of PgPub is advised to be modified for clarification. No new matters should be introduced. The descriptions in paragraphs [0055] and [0059] of PgPub appear to be inconsistent, or contradictory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “a bus bar” twice, but the two “a bus bar(s)” as recited does not appear to refer to the same bus bar or the same portion of a bus bar. If this is the case, Applicant is advised to modify the claim languages in order to differentiate the two bus bars or portions of a bus bar. In addition, “the aforementioned bus bar” is unclear, because both the two “bus bar(s)” are aforementioned. Claim 1 and its dependent claims 2-5 are thus indefinite.
Claim 2 recites the limitation "the sub cover portion".  There is insufficient antecedent basis for this limitation in the claim.
The “the aforementioned bus bar” recited in claim 4 is unclear, because two “bus bar(s)” are aforementioned. The two “the path” recited in claim 4 are ambiguous, because claim 1 recites two paths. For example, the first “the path” recited in claim 4 can refer to either of the two paths recited in claim 1.
Claim 4 further recites “an electrode terminal-side outer surface of the electricity storage module”. The recitation is, however, awkward. It is hard to be understood and it is unclear where the surface is. The specification, including drawings, does not describe or indicate where this surface is. At least, the paragraph [0059] of PgPub is advised to be modified for clarification. No new matters should be introduced. For purposes of examination, any outer surface of the electricity storage module will read on the electrode terminal-side outer surface as claimed.
Claim 5 recites the limitation "the bus bars".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim Rejections - 35 USC § 102
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 5804770, hereafter Tanaka).
Regarding claim 1, Tanaka teaches (See at least Figures) an insulating protector (5) that is to be attached to an electricity storage module (50s) that has positive and negative electrode terminals (e.g., 51), the insulating protector comprising:
a main cover portion (See 28, right portion of the annotated Fig. 4, below) that is configured to allow a bus bar (right portion of 2) that is connected to an electrode terminal (51, right portion of Fig. 4), to be led out (See the annotated Fig. 4), and to allow a bus bar (left portion of 2) that is connected to an electrode terminal (51, right portion of Fig. 4), to be led out (See the annotated Fig. 4) via a path that is different from a path via which the aforementioned bus bar is led out (See “two paths” marked in the annotated Fig. 4); and
a sub cover (e.g., 7 and 10, Fig. 4) that is pivotable about a hinge portion (37) relative to the main cover portion and covers a bus bar (See the annotated Fig. 4).

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale

Regarding claim 2, Tanaka teaches the insulating protector according to claim 1, wherein the sub cover portion abuts against a bus bar (See the annotated Fig. 4).
Regarding claim 4, Tanaka teaches the insulating protector according to claim 1, wherein the path that is different from the path via which the aforementioned bus bar is led out extends along an outer surface (See, e.g., “surface 1” marked in the annotated Fig. 4 and the 112 rejection above) of the electricity storage module, the outer surface being different from an electrode terminal-side outer surface (See, e.g., “surface 2” marked in the annotated Fig. 4) of the electricity storage module.
Regarding claim 5, Tanaka teaches an electricity storage module (assembly of 50s) comprising the insulating protector according to claim 1 and the bus bars (See the rejection of claim 1 and the annotated Fig. 4).

Claim Rejections - 35 USC § 102/103
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka.
Regarding claim 3, Tanaka teaches the insulating protector according to claim 1, and further one of ordinary skill in the art would readily appreciate that the hinge portion (37) is elastically deformable and the elastic force generated by the hinge portion causes the sub-cover portion (10 and 7) biasing a bus bar (2), since the hinge portion is pivotally used to connect the main cover potion (28) to the connection portion (10).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ZHONGQING WEI/Primary Examiner, Art Unit 1727